Title: General Orders, 6 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge January 6th 1778.
Hampton.Jamestown. Springfield.


The difficulty of procuring Forage for such horses as must necessarily be detained for the common purposes of the camp obliges the Commander in Chief to call upon the General Officers, & Commanding Officers of Regts to see that no Officer under their respective Commands (except those who are allowed Forage by Congress & even to those it is recommended to part with their horses if they can) does under any Pretence whatsoever keep a horse in Camp: The Plea of doing it at their own Expence will not be admited as the Evil will not be thereby remedied.
A strict Compliance with this order is expected from every Officer.
The Quarter Master General is without delay to send for the Iron-Ovens provided by Mr Erskine and deliver one to each Brigade; He will know at Head Quarters where they now lay.
The General in riding thro’ the Incampment, observing that many huts were covered with tents whilst Chimneys were building to others, again repeats his Orders to have the Tents delivered up the moment the Huts are, or can be completed: for the doing of which will allow only this week. And he expects from the General Officers commanding the Wings and the second Line that they will put this into a train of execution & see that the order is complied with.

The spirits which the Commander in Chief ordered to be seized may be delivered to the officers, by the Commissary in due Proportion.
Coll Dewees who was nearly ruined by the Enemy complains that the remains of his buildings are likely to be destroyed by this Army—The Commander in Chief positively forbids the least Injury to be done to the walls and chimnies of Coll Dewee’s buildings; and as divers Iron plates have been taken from them the Commanding Officers of Corps are immediately to inspect all the huts of their Regimt and make return to the Quarter Master Genl of all they can find and the names of the Persons in whose possession they are found that they may be restored when demanded.
The Regimental Surgeons are immediately to make returns to Doctr Cochran the surgeon General of all the men in their Regts who have not had the small pox: They will also call on Doctr Cochran for what sulphur they need for the use of their Regimts.
At a General Court Martial held the second inst. in General Varnum’s Brigade of which Major Ward was President Ensign Benjamin Arnold of Coll Angell’s Regiment charged with geting drunk and behaving in a disorderly and unsoldierlike manner in camp on 6th of December; with refusing to retire to his quarters when ordered by the Colonel, sending him for answer that he would go when he pleased and not before, and also for refusing to do his duty when regularly warned & threatening to leave the service whether he could get a discharge or not, on 24th of the same month—was tried & adjudged guilty of the whole & by the Court unanimously sentenced to be discharged with Infamy—to be rendered ever hereafter incapable of holding a Commission in the Continental service; and that it should be accounted scandalous for an Officer to hold any friendly correspondence with him—The Commander in Chief approves the sentence & orders it to be executed.
At a General Court Martial held in Genl Weedons Brigade on 4th instant whereof Lt Coll Simms was President John Reily a soldier in 2nd Virginia Regt charged with deserting from his guard & taking with him two prisoners in irons was tried & found guilty of the Crime wherewith he was charged & sentenced therefor to suffer death.
The Commander in Chief approves the sentence & orders that it be put in execution next friday at ten ôClock in the forenoon near the grand parade.
